United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2387
                                  ___________

Michael Ron Runyan,                    *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Jerry Burt, Warden,                    *
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: February 13, 2008
                               Filed: April 8, 2008
                                ___________

Before RILEY, JOHN R. GIBSON, and BENTON, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       Michael Ron Runyan (Runyan) appeals the district court’s1 denial of his 28
U.S.C. § 2254 application for a writ of habeas corpus. Runyan contends the district
court incorrectly determined (1) Runyan’s application was untimely, and (2) Runyan
was not entitled to equitable tolling. We affirm.




      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
I.    BACKGROUND
      On October 2, 1997, Runyan was convicted of first degree murder in the Story
County (Iowa) District Court. Runyan appealed, and the Iowa Supreme Court
ultimately denied Runyan’s application for further direct review on July 30, 1999.

       Runyan mailed an application for Iowa post-conviction relief (Iowa PCR
application), writing April 14, 2000 on the letter accompanying his application. On
April 27, 2000, the Story County District Court issued an order directing Runyan to
pay 20% of the $80.00 filing fee ($16.00), as required by Iowa Code § 610A.1(1)(a).
The letter specifically informed Runyan he was required to pay the $16.00 “before the
Clerk will file the post conviction relief application.” The order also informed
Runyan his Iowa PCR application “[did] not bear an original signature . . . and the
application is not verified as required by Section 822.3, Code of Iowa.” The order
instructed Runyan, “When and if Mr. Runyan submits the required percentage of the
filing fee he should additionally send an original verified copy of his application to
the Clerk for filing.” Runyan subsequently met these requirements and his Iowa PCR
application was stamped as filed on May 24, 2000.

      The Story County District Court denied the Iowa PCR application on the merits
on September 30, 2003. Runyan appealed through the state appellate courts, and the
post-conviction review process concluded on September 26, 2005.

      On March 23, 2006, Runyan filed a federal application for a writ of habeas
corpus pursuant to § 2254. The district court found Runyan’s application untimely
and denied Runyan’s request for equitable tolling, dismissing Runyan’s application
under 28 U.S.C. § 2244(d).




                                         -2-
II.   DISCUSSION
      We review the district court’s interpretation of the one-year Antiterrorism and
Effective Death Penalty Act (AEDPA) limitation de novo. See Walker v. Norris, 436
F.3d 1026, 1029 (8th Cir. 2006).

       A.     “Properly Filed” Under AEDPA
       “The AEDPA establishes a one-year statute of limitations for filing federal
habeas corpus petitions which runs from ‘the date on which the judgment became final
by the conclusion of direct review or the expiration of the time for seeking such
review.’” Id. (quoting § 2244(d)(1)(A)). “The statute of limitations is tolled,
however, while ‘a properly filed application for State post-conviction or other
collateral review with respect to the pertinent judgment or claim is pending.’” Id. at
1029-30 (quoting § 2244(d)(2)).

       The time between the date direct review of a conviction is completed and the
date an application for state post-conviction relief is filed does not toll the AEDPA
one-year statute of limitations. See Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir.
2001). The Iowa Supreme Court denied Runyan’s application for further direct
review on July 30, 1999. Runyan concedes the ninety-day period in which to seek
certiorari to the United States Supreme Court thus would have expired on October 28,
1999, concluding the period of direct review and beginning the one-year period in
which Runyan could apply for federal habeas relief. Runyan’s Iowa PCR application
was ultimately denied and mandated on September 26, 2005. Thus, the statute of
limitations again was running until Runyan filed his federal habeas application on
March 23, 2006. At issue is the date Runyan’s Iowa PCR application was “properly
filed” as required by § 2244(d)(2).

      Runyan argues his Iowa PCR application was properly filed on April 14, 2000,
the date Runyan claims he first mailed the application. Runyan thus contends his
federal habeas application was filed before the expiration of the one-year limitations

                                         -3-
period. The district court found, however, Runyan’s Iowa PCR application was not
“properly filed” until May 24, 2000, rendering Runyan’s federal habeas application
untimely by 21 days.

       The district court correctly reasoned Runyan’s Iowa PCR application was not
properly filed as of April 14, 2000, because the original application failed to meet the
State’s filing requirements. The district court analogized Runyan’s case to Walker.
In Walker, the petitioner signed his application for post-conviction relief, but failed
to verify the application properly by having it notarized, as was required by the law
of the State of Arkansas. See Walker, 436 F.3d at 1028. An Arkansas state court
dismissed the application because it was unverified, and the Arkansas Supreme Court
affirmed. Id. at 1029. The federal district court found Walker’s state application was
not “properly filed” and we affirmed. See id. at 1029-32.

      Runyan’s case is partially distinguishable from Walker, because the Iowa state
court never specifically determined Runyan’s application for post-conviction relief
was untimely.2 This does not alter the inescapable conclusion Runyan’s Iowa PCR
application was not properly filed under Iowa law. As the United States Supreme
Court has explained:




      2
       Runyan also argues the order sent to him by the Story County District Court
“did not indicate . . . [Runyan’s] application would not be filed until [Runyan]
submitted a notarized version, [and] [i]n fact . . . suggest[ed] [Runyan’s] application
had been filed and the payment of the filing fee and verification process was only a
formality.” This characterization of the order is incorrect. The order specifically
informed Runyan he was required to pay the $16.00 “before the Clerk will file the post
conviction relief application.” (emphasis added). The order also instructed Runyan
“When and if Mr. Runyan submits the required percentage of the filing fee he should
additionally send an original verified copy of his application to the Clerk for filing.”
(emphasis added).

                                          -4-
      An application is “filed,” as that term is commonly understood, when it
      is delivered to, and accepted by, the appropriate court officer for
      placement into the official record. And an application is “properly filed”
      when its delivery and acceptance are in compliance with the applicable
      laws and rules governing filings. These usually prescribe, for example,
      the form of the document, the time limits upon its delivery, the court and
      office in which it must be lodged, and the requisite filing fee.

Artuz v. Bennett, 531 U.S. 4, 8 (2000) (internal citations and footnote omitted) (some
emphasis added); see also Pace v. DiGuglielmo, 544 U.S. 408, 413 (2005).

      Further, the fact the Iowa courts proceeded to deny Runyan’s application on the
merits does not alter our conclusion. See Carey v. Saffold, 536 U.S. 214, 225-26
(2002) (declaring a state court ruling “on the merits” does not necessarily mean the
underlying petition was timely); see also Lewis v. Norris, 454 F.3d 778, 780 (8th Cir.
2006) (“[T]he Supreme Court has . . . instructed federal courts to determine
independently whether state court proceedings are timely, even if the state courts treat
them as such.” (citing Evans v. Chavis, 546 U.S. 189, 197-98 (2006))). We are
applying a federal law nationwide by interpreting numerous and varying state and
local filing laws and rules in an attempt to construct some uniformity and
predictability. Runyan failed to comply with the applicable Iowa laws and rules
governing his initial Iowa PCR application by failing to pay the applicable filing fee
and by not properly verifying the application.3 Thus, the district court correctly found



      3
        Runyan contends Iowa Code § 610A.1(d) required the Story County District
Court to file his application even absent the fee payment, because that section
provides the court may only dismiss the action if “the inmate or prisoner has
previously failed to pay fees and costs in accordance with this section.” Simply
because the application cannot be dismissed unless the failure to pay fees has been
repeated does not necessarily mean an application without proper payment is
“properly filed.” We need not interpret this nuance of Iowa law, because Runyan also
failed to verify the Iowa PCR application, as required by Iowa Code § 822.3.

                                          -5-
Runyan’s Iowa PCR application was not properly filed until May 24, 2000, when
Runyan’s errors were corrected.

       B.     Equitable Tolling
       The district court also correctly determined Runyan was not entitled to
equitable tolling. “To be entitled to equitable tolling, [Runyan] must show (1) that he
has been pursing his rights diligently, and (2) that some extraordinary circumstance
stood in his way and prevented timely filing.” Finch v. Miller, 491 F.3d 424, 427 (8th
Cir. 2007) (citation omitted). “Equitable tolling is proper only when extraordinary
circumstances beyond a prisoner’s control make it impossible to file a petition on
time.” Id. (citation omitted) (emphasis added). “Equitable tolling is an exceedingly
narrow window of relief.” Id. at 427-28 (citation omitted) (emphasis added).

       Runyan asserts “[c]ircumstances beyond Mr. Runyan’s control caused the
[Story County District Court] Clerk to erroneously fail to file-stamp [Runyan’s]
application as of the April 14, 2000 date of filing.” This contention lacks merit. As
previously discussed, see supra at n.2, the Story County District Court’s order was not
misleading. Properly verifying the Iowa PCR application and including the requisite
filing fee were entirely within Runyan’s control.

       Finally, Runyan contends if we uphold the district court’s dismissal of
Runyan’s application as untimely, “the courts would never get to hear the arguments
Mr. Runyan planned to make in his habeas petition . . .” and argues “this alone is an
extraordinary circumstance.” If we were to accept Runyan’s equitable argument, it
would invalidate Congress’s judgment that one year represents a fair and appropriate
limitations period and, in effect, nullify the limitation. Runyan’s “pre-filing efforts
dealt with the kinds of obstacles faced by many if not most habeas petitioners, and
therefore Congress is presumed to have considered such equities in enacting a
one-year limitations period.” Jihad v. Hvass, 267 F.3d 803, 806-07 (8th Cir. 2001).
“[A]ny invocation of equity to relieve the strict application of a statute of limitations

                                          -6-
must be guarded and infrequent, lest circumstances of individualized hardship
supplant the rules of clearly drafted statutes.” Id. at 806 (citation omitted).4

III.  CONCLUSION
      The district court’s dismissal of Runyan’s habeas application as untimely is
affirmed.
                       ______________________________




       4
      We note Runyan could have protected himself via the “stay and abeyance”
procedure discussed in Walker. See Walker, 436 F.3d at 1030-31.

                                       -7-